Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/22/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a microneedle comprising a protrusion above a substrate and whose shape is defined by a pair of vertical side surfaces, configured to be symmetrical about a vertical plane of symmetry and to meet along a vertical leading edge, and by an inclined surface, intersecting the side surfaces, the microneedle also comprising a vertical bore, located centrally between the two side surfaces and substantially near said leading edge, wherein each of said side surfaces is divided, sequentially along a front-to-back direction, into at least two contiguous planar segments, forming pairs of corresponding segments along the respective side surfaces; each pair of corresponding segments mutually form an acute angle, said angle being between 40 and 70 degrees for the pair of segments adjacent the leading edge and less than 35 degrees for the pair of segments farthest from the leading edge and wherein said leading edge is formed so that its profile includes an arc, joined to said side surfaces, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:
U.S. Publication No. 2017/0266394 to Admati et al. which discloses a microneedle having a protrusion (10) on a substrate (14) and whose shape is defined by a pair of vertical side surfaces (Fig. 1), configured to be symmetrical about a vertical plane of symmetry and to meet along a vertical leading edge (Fit. 1}, and by an inclined surface (surface where bore is formed, see Fig. 1), intersecting the side surfaces, the microneedle (10) also including a vertical bore {bore is shown in Fig. 1}, located centrally between the two side surfaces and substantially near said leading edge (see Fig. 1}, wherein each of said side surfaces is divided, sequentially along the front-to-back direction, into at least two contiguous planar segments, forming pairs of corresponding segments along the respective side surfaces; each pair of corresponding segments mutually form an acute angle (see Fig. 1). 
U.S. Publication No. 2006/0015061 to Kuo et al. which discloses a microneedle having a protrusion on a substrate Fig. 2) and whose shape is defined by a pair of vertical side 
But neither Admati et al., nor Kuo et al. teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER R STILES/Primary Examiner, Art Unit 3783